Exhibit 10.9
EXECUTION VERSION
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”) made and entered into by and
between United Surgical Partners International, Inc. (the “Company”), a Delaware
corporation with its principal place of business at 15305 Dallas Parkway,
Suite 1600, Addison, TX 75001-6491 and Philip A. Spencer of 4641 Biltmoore
Drive, Frisco, Texas 75034 (the “Executive”), effective as of the 21st day of
April, 2009 (the “Effective Date”).
     In consideration of the mutual promises, terms, provisions and conditions
set forth in this Agreement, the parties hereby agree as follows:
     1. Employment. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts
employment.
     2. Term. The Company hereby agrees to employ Executive as Senior Vice
President, Business Development, and Executive hereby agrees to accept such
employment, on the terms and conditions set forth herein, for the period
commencing on the day after the termination of Executive’s employment with
AmeriPath Group Holdings, Inc. (“AmeriPath”) and terminating as of and on the
third anniversary of that date (unless sooner terminated as hereinafter set
forth); provided, however, that commencing on such third anniversary date, and
each anniversary of that date thereafter, this Agreement shall automatically be
extended for one additional year unless at least thirty (30) calendar days prior
to each such anniversary date, the Company or Executive shall have given notice
that it or he, as applicable, does not wish to extend this Agreement. Following
the date on which the Executive’s employment so terminates (the “Termination
Date”), unless specifically otherwise agreed between Executive and the Company
herein, the Executive shall cease to hold any position (whether as an officer,
director, manager, employee, trustee, fiduciary or otherwise) with the Company
or any of its Subsidiaries (as defined in Section 13) or Affiliates (as defined
in Section 13).
     3. Capacity and Performance.
     (a) During the term of Executive’s employment hereunder, the Executive
shall serve the Company as its Senior Vice President, Business Development,
reporting directly to the Company’s Chief Executive Officer. In addition, and
without further compensation, the Executive shall serve as a director and/or
officer of one or more of the Company’s Subsidiaries if so elected or appointed
from time to time.
     (b) During the term of Executive’s employment hereunder, the Executive
shall be employed by the Company on a full-time basis and shall perform such
duties and responsibilities on behalf of the Company and its Subsidiaries as may
be designated from time to time by the Chief Executive Officer.
     (c) During the term of Executive’s employment hereunder, the Executive
shall devote his full business time to the advancement of the business and
interests of the Company and its Subsidiaries and to the discharge of his duties
and responsibilities



 



--------------------------------------------------------------------------------



 



hereunder. The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental or academic position
during the term of this Agreement, except as may be expressly approved in
advance by the Chief Executive Officer in writing. Notwithstanding the
preceding, the Executive may, without being in violation of the Executive’s
obligations hereunder, (i) serve on corporate, civic or charitable boards, or
committees which are not engaged in business competition with the Company, and
(ii) invest the Executive’s personal assets in such form or manner as will not
require any material services by the Executive in the operation of the entities
in which such investments are made, provided the Executive shall use the
Executive’s best efforts to pursue such activities in such a manner so that such
activities shall not prevent the Executive from fulfilling the Executive’s
obligations to the Company hereunder.
     4. Compensation and Benefits. During the term of Executive’s employment
hereunder as compensation for all services performed by the Executive:
     (a) Base Salary. The Company shall pay the Executive an initial base salary
of Three Hundred Twenty-Five Thousand Dollars ($325,000) per year, payable in
accordance with the payroll practices of the Company for its executives and
subject to increase from time to time by the Chief Executive Officer, in his
sole discretion. Such base salary, as from time to time increased, is hereafter
referred to as the “Base Salary.” In the event the term of this Agreement is
extended as provided for in Section 2 above, Executive’s Base Salary for any
such extended period shall not be less than that earned by Executive during the
immediately preceding year.
     (b) Bonus. Except as otherwise specifically provided for in this Agreement,
during the term of this Agreement, the Company may pay to the Executive such
bonus payments, if any, as may be determined by the Company’s Board of Directors
(the “Board”) in its sole discretion, based upon the Executive’s performance and
other criteria as may be established by the Board from time to time.
Notwithstanding the foregoing, Executive is guaranteed a minimum bonus in March
of each of 2010, 2011 and 2012 of an amount necessary to pay any amounts due in
April of such years under that certain Promissory Note between the Executive and
USP Texas, L.P. (the “Promissory Note”).
     (c) Vacations. The Executive shall be entitled to vacation days as
determined in accordance with the Company’s vacation policy as in effect from
time to time, but in no case less than twenty-five (25) days per calendar year.
For purposes of this Section 4(c), weekends shall not count as vacation days and
Executive shall also be entitled to all paid holidays given by the Company to
its senior executive officers. Vacation shall otherwise be governed by the
policies of the Company, as in effect from time to time.
     (d) Other Benefits. Subject to any contribution therefor generally required
of executives of the Company, the Executive shall be entitled to participate in
any and all employee benefit plans from time to time in effect for executives of
the Company generally, except to the extent such plans are in a category of
benefit specifically otherwise provided to the Executive under this Agreement
(e.g., severance pay, pursuant to Section 6(d)). Such participation shall be
subject to the terms of the applicable plan

-2-



--------------------------------------------------------------------------------



 



documents and generally applicable Company policies. The Board may alter,
modify, add to or delete employee benefit plans at any time as it, in its sole
judgment, determines to be appropriate. Without charge to the Executive, the
Company shall insure Executive under its directors’ and officers’ insurance
coverage and all other policies covering executives in a similar position. In
the event Executive makes an election to maintain his and his family’s health
insurance coverage with Executive’s current insurance plan until such time as
Executive and his family become eligible for the Company’s health insurance
plan, then the Company shall reimburse Executive for all insurance premiums paid
by him in order to continue such insurance coverage. The Company recognizes that
for the 2009 calendar year, because Executive will be changing employment,
Executive will not be able to make the maximum contribution to the Company’s
401(k) plan (because Executive has already made contributions to AmeriPath’s
401(k) plan). Therefore, notwithstanding the fact that Executive will not be
permitted to make such maximum contribution, to the extent Executive is eligible
to participate in the Company’s deferred compensation plan (the “DCP”) for 2009,
the Company agrees to match Executive’s contribution to the DCP as if Executive
had made the maximum annual contribution allowed by the Company’s 401(k) plan.
Promptly following the execution of this Agreement, the Company shall cause USPI
Group Holdings, Inc., a Delaware corporation and the ultimate parent of the
Company (“USPIGH”), to issue to Executive 500,000 shares of restricted stock in
USPIGH.
     (e) Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable and necessary business expenses incurred or paid by the Executive
in the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit or other restrictions on such expenses set by the Board and
to such reasonable substantiation and documentation as may be specified by the
Company from time to time.
     5. Termination of Employment. The Executive’s employment hereunder shall
terminate under the following circumstances:
     (a) Death. In the event of the Executive’s death during the term of
Executive’s employment hereunder, the Executive’s employment shall immediately
and automatically terminate.
     (b) Disability. The Company may terminate the Executive’s employment
hereunder, upon notice to the Executive, in the event that the Executive becomes
(i) disabled during his employment hereunder through any illness, injury,
accident or condition of either a physical or psychological nature and (ii) as a
result of such illness, injury, accident or condition, is unable to
satisfactorily perform his duties and responsibilities hereunder on a full-time
basis, with or without reasonable accommodation, for ninety (90) days during any
period of three hundred and sixty-five (365) consecutive calendar days. If any
question shall arise as to whether during any period the Executive is disabled
through any illness, injury, accident or condition of either a physical or
psychological nature so as to be unable to perform substantially all of his
duties and responsibilities hereunder, the Executive, at the request of the
Company, shall submit to a medical examination by a physician selected by the
Company to

-3-



--------------------------------------------------------------------------------



 



determine whether the Executive is so disabled and such determination shall for
the purposes of this Agreement be conclusive of the issue. If such question
shall arise and the Executive shall fail to submit to such medical examination,
the Company’s determination of the issue shall be binding on the Executive.
     (c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth the nature of such Cause. The following shall constitute “Cause” for
termination (in each case as determined by not less than seventy-five percent
(75%) of the members of the Board): (i) the Executive’s indictment for a felony
or other crime involving moral turpitude; (ii) the Executive’s fraud, theft or
embezzlement committed with respect to the Company or its Subsidiaries;
(iii) material breach by the Executive of any of the provisions of Sections 7, 8
and/or 9 hereof; or (iv) the Executive’s willful and continued failure to
perform his material duties to the Company and its Subsidiaries. However, in the
event the Company intends to terminate Executive’s employment pursuant to
subsection (iii) above, Company will first give Executive written notice of any
alleged conduct which would give rise to the Company’s right to terminate
Executive’s employment pursuant to that subsection and Executive shall have
thirty (30) days to cease such conduct. If Executive ceases such conduct within
the permitted time, the Company shall not be allowed to terminate Executive’s
employment for Cause pursuant to this section.
     (d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon written
notice to the Executive.
     (e) By the Executive for Good Reason. At his option, Executive may
terminate his employment hereunder for Good Reason. For purposes of this
Agreement, the termination of Executive’s employment hereunder by Executive
because of the occurrence of any one or more of the following events shall be
deemed to have occurred for “Good Reason”:

  (A)   a material change in the nature or scope of Executive’s authorities,
status, powers, functions, duties, responsibilities or reporting relationships
that is determined by Executive in good faith to be adverse or inferior to those
existing before such change;     (B)   any reduction in Executive’s Base Salary
that is not consented to or approved by Executive;     (C)   a failure by the
Company or any Subsidiary or Affiliate to comply with any material term or
provision hereof or of any other written agreement between Executive and the
Company or any Subsidiary or Affiliate; or

-4-



--------------------------------------------------------------------------------



 



  (D)   a refusal by the Executive upon a request by the Company to report for
the performance of his services hereunder on a regular or permanent basis at any
location or office more than fifty (50) miles from the Company’s current address
as described above in the preamble to this Agreement.

     (f) By the Executive Other than for Good Reason. The Executive may
terminate his employment hereunder other than for Good Reason pursuant to
Section 5(e) above at any time upon the provision of ninety (90) days written
notice to the Company. In the event of termination of the Executive pursuant to
this Section 5(f), the Board may elect to waive the period of notice or any
portion thereof.
     6. Compensation Upon Termination.
     (a) Death. In the event of a termination of the Executive’s employment
hereunder by reason of death as contemplated by Section 5(a), the Company shall
pay in a lump sum within 30 days of such termination to the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to his estate, the Base Salary earned but not paid through the
Termination Date and any amount due to Executive pursuant to the Promissory
Note.
     (b) Disability. In the event of any termination of Executive’s employment
hereunder by reason of disability as contemplated by Section 5(b), the Company
shall pay to him his Base Salary earned but not paid through the Termination
Date and any amount due to Executive pursuant to the Promissory Note. In
addition, in the event Executive is terminated pursuant to Section 5(b), the
Company shall not take any action to limit Executive’s ability to continue to
receive benefits under the Company’s long-term disability insurance coverage.
     (c) By the Company for Cause. In the event of any termination of
Executive’s employment hereunder by the Company for Cause as contemplated by
Section 5(c), the Company shall have no further obligations to the Executive
under this Agreement other than payment of Base Salary through the Termination
Date.
     (d) By the Company Other than for Cause or Upon Failure to Renew; By the
Executive for Good Reason. In the event of any termination of Executive’s
employment hereunder by the Company other than for Cause pursuant to Section
5(d) or pursuant to Section 2 following notice that the Company does not wish to
extend this Agreement for an additional one year period, or by the Executive for
Good Reason pursuant to Section 5(e), the Company shall (i) continue to pay the
Executive the Base Salary at the rate in effect on the date notice of
termination is given through the end of the Initial Term, or continue to pay
such Base Salary for twelve (12) months if the Termination Date occurs less than
twelve (12) months before the end of the Initial Term or after the end of the
Initial Term, (ii) continue the Executive’s and the Executive’s family’s health
insurance benefits (at a cost to Executive no less favorable than that paid by
the Executive immediately prior to the Termination Date) or pay Executive the
economic equivalent thereof if such continuation is not permissible under the
terms of the

-5-



--------------------------------------------------------------------------------



 



Company’s health insurance plan through the end of the Initial Term, or for
twelve (12) months following the Termination Date if the Termination Date occurs
less than twelve (12) months before the end of the Initial Term or after the end
of the Initial Term, and (iii) pay to the Executive a good faith estimate of the
bonus compensation the Executive would have received had the Executive remained
employed by the Company through the end of the Initial Term, or through the date
which is twelve (12) months after the Termination Date if the Termination Date
occurs less than twelve (12) months before the end of the Initial Term or after
the end of the Initial Term, as determined by the Company in its sole and
absolute discretion (subject to the second sentence in Section 4(b)); provided,
however, that if a termination described in this Section 6(d) occurs during the
Initial Term, the “good faith estimate” of the bonus compensation payable to
Executive pursuant to this Section 6(d)(iii) shall be an amount equal to at
least fifty percent (50%) of Executive’s Base Salary in effect on the date
notice of termination is given for each bonus remaining to be paid to Executive
during the Initial Term. Any such estimated bonus compensation shall be payable
at such time or times as bonuses are payable to the other executives of the
Company. Any obligation of the Company to the Executive pursuant to this Section
6(d) is conditioned upon (i) the Executive signing a release of claims in the
form appended hereto as Attachment A (the “Employee Release”) within twenty-one
(21) days (or such greater period as the Company may specify) following the
Termination Date and upon the Executive’s not revoking the Employee Release in a
timely manner thereafter and (ii) the Executive’s continued full performance of
his obligations under Sections 7, 8 and/or 9 hereof. Base Salary to which the
Executive is entitled under this Section 6(d) shall be payable in accordance
with the normal payroll practices of the Company and will begin at the Company’s
next regular payroll period which is at least five business days following the
effective date of the Employee Release, but shall be retroactive to the next day
following the Termination Date.
     (e) By the Executive Other than for Good Reason. If the Executive shall
terminate his employment pursuant to Section 5(f), the Company shall continue to
pay Executive his Base Salary through the Termination Date (it being understood
that if, in accordance with Section 5(f), the Board elects to waive the period
of notice, or any portion thereof, the payment of Base Salary under this Section
6(e) shall continue through the notice period or any portion thereof so waived).
     7. Restricted Activities. The Executive agrees that some restrictions on
his activities during and after his employment are necessary to protect the
goodwill, Confidential Information (as defined in Section 13) and other
legitimate interests of the Company and its Subsidiaries:
     (a) While the Executive is employed by the Company and for one (1) year
from the later of the Termination Date or the last date on which the Executive
receives a severance payment from the Company as provided for in Section 6(d)
(in the aggregate, the “Non-Competition Period”), the Executive shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise (other than through ownership of
publicly-traded capital stock of a corporation which represents less than one
percent (1%) of the outstanding capital stock of such corporation), (i) compete
with the Company or any Subsidiary in any business activities, in the United
States or in any other country, which the Company or any Subsidiary shall

-6-



--------------------------------------------------------------------------------



 



conduct or intend to conduct as of the Termination Date, or (ii) undertake any
planning for any business competitive with the Company or any of its
Subsidiaries. Specifically, but without limiting the foregoing, the Executive
agrees not to engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the business of the
Company or any of its Subsidiaries as conducted or under consideration at any
time during the Executive’s employment with the Company or any of its
subsidiaries (including prior to the date hereof).
     (b) The Executive agrees that, during his employment with the Company, he
will not undertake any outside activity, whether or not competitive with the
business of the Company or its Subsidiaries, that could reasonably give rise to
a conflict of interest or otherwise interfere with his duties and obligations to
the Company or any of its Subsidiaries.
     (c) The Executive further agrees that while he is employed by the Company
and during the Non-Competition Period, the Executive will not, directly or
indirectly, (i) hire or attempt to hire any employee of the Company or any of
its Subsidiaries or anyone who was such an employee within the six (6) months
preceding such hire or attempt to hire, (ii) hire or attempt to hire any
independent contractor providing services to the Company or any of its
Subsidiaries or anyone who was such an independent contractor within six
(6) months preceding such hire or attempt to hire, (iii) assist in hiring or any
attempt to hire of anyone identified in clauses (i) or (ii) of this sentence by
any other Person (as defined in Section 13), (iv) encourage any employee or
independent contractor of the Company or any of its Subsidiaries to terminate
his relationship with the Company or any of its Subsidiaries, or (v) solicit or
encourage any customer or vendor of the Company or any of its Subsidiaries
(including physicians holding clinical privileges at any surgical facility in
which the Company has a direct or indirect ownership interest or with which a
Subsidiary has a management agreement) to terminate or diminish its relationship
with any of them, or, in the case of a customer, to conduct with any Person any
business or activity which such customer conducts or could conduct with the
Company or any of its Subsidiaries.
     8. Confidential Information.
     (a) The Executive acknowledges that the Company and its Subsidiaries
continually develop Confidential Information, that the Executive may in the
future develop Confidential Information for the Company or its Subsidiaries and
that the Executive may in the future learn of Confidential Information during
the course of employment with the Company. The Executive will comply with the
policies and procedures of the Company and its Subsidiaries for protecting
Confidential Information and shall never use or disclose to any Person (except
as required by applicable law or for the proper performance of his duties and
responsibilities to the Company and its Subsidiaries), any Confidential
Information obtained by the Executive incident to his employment or other
association with the Company or any of its Subsidiaries. The Executive
acknowledges that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination.

-7-



--------------------------------------------------------------------------------



 



     (b) All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Subsidiaries and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Subsidiaries. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.
     9. Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property (as defined in Section 13)
to the Company. The Executive hereby assigns and agrees to assign to the Company
(or as otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property. The Executive agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not charge the Company
for time spent in complying with these obligations. All copyrightable works that
the Executive creates in the course of his work for the Company shall be
considered “work made for hire.”
     10. Enforcement of Covenants. The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 7, 8 and/or 9
hereof. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Subsidiaries and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he to breach any of the covenants contained in Sections 7, 8 and/or 9
hereof, the damage to the Company would be irreparable. The Executive therefore
agrees that the Company, in addition to any other remedies available to it,
shall be entitled to preliminary and permanent injunctive relief against any
breach or threatened breach by the Executive of any of said covenants, without
having to post bond. The parties further agree that, in the event that any
provision of Sections 7, 8 and/or 9 hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.
     11. Conflicting Agreements. The Executive hereby represents and warrants
that the execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that except as described below, the
Executive is not now subject to any covenants against competition or similar
covenants or any court order or other legal obligation that would affect the
performance of his obligations hereunder. The Executive will not disclose to or
use on behalf of the Company any proprietary information of a third party
without such party’s consent. Notwithstanding the foregoing, Executive is
currently subject to various agreements with AmeriPath and related companies
that Executive has provided to the Company. Executive and

-8-



--------------------------------------------------------------------------------



 



the Company believe that Executive will not be violating any of those agreements
in connection with his employment with the Company. However, in the event that
AmeriPath or any of its affiliated, related or parent companies initiate
litigation or arbitration against Executive and allege that Executive has
violated the restrictive covenants contained in those agreements, the Company
will not consider those allegations or any finding which may be made in any such
litigation or arbitration to be a breach by Executive of this Agreement.
     12. Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 12 and
as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
     (a) “Affiliate” means, with respect to the Company or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the Company or such other specified Person, where
control may be by management authority, equity interest or other means.
     (b) “Confidential Information” means any and all information of the Company
and its Subsidiaries that is not generally known by others with whom they
compete or do business, or with whom they plan to compete or do business and any
and all information which, if disclosed by the Company or its Subsidiaries,
would assist in competition against them. Confidential Information includes
without limitation such information relating to (i) the development, research,
testing, manufacturing, marketing and financial activities of the Company and
its Subsidiaries, (ii) the Products, (iii) the costs, sources of supply,
financial performance and strategic plans of the Company and its Subsidiaries,
(iv) the identity and special needs of the customers of the Company and its
Subsidiaries and (v) the people and organizations with whom the Company and its
Subsidiaries have business relationships and those relationships. Confidential
Information also includes any information that the Company or any of its
Subsidiaries have received, or may receive hereafter, from others which was
received by the Company or any of its Subsidiaries with any understanding,
express or implied, that the information would not be disclosed.
     (c) “Initial Term” means the three-year period of time commencing on the
date after the termination of Executive’s employment with AmeriPath and ending
on the third anniversary of that date.
     (d) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others and whether or not during normal business hours or on or off the
premises of the Company or any of its Subsidiaries) during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date) that relate to either the Products or any prospective activity
of the Company or any of its Subsidiaries or that make use of Confidential
Information or any of the equipment or facilities of the Company or any of its
Subsidiaries.

-9-



--------------------------------------------------------------------------------



 



     (e) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization.
     (f) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Subsidiaries, together with all services provided or
planned by the Company or any of its Subsidiaries, during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date).
     (g) “Subsidiary” shall mean any Person of which the Company (or other
specified Person) shall, directly or indirectly, own beneficially or control the
voting of at least a majority of the outstanding capital stock (or other shares
of beneficial interest) entitled to vote generally or at least a majority of the
partnership, membership, joint venture or similar interests, or in which the
Company (or other specified Person) or a Subsidiary thereof shall be a general
partner or joint venturer without limited liability.
     13. Survival. The provisions of this Agreement shall survive following the
Termination Date if so provided herein or desirable to accomplish the purposes
of other surviving provisions, including without limitation the provisions of
Sections 4, 6, 7, 8 and 9 hereof.
     14. Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.
     15. Attorneys’ Fees. In the event that either party to this Agreement
asserts a claim or initiates litigation to enforce their rights or alleged
rights under the terms of this Agreement, the prevailing party in any such
litigation (or other dispute resolution procedure) shall be entitled to recover
as costs in said litigation (or other dispute resolution procedure) all
attorneys’ fees, costs and expenses, including expert witness fees, incurred by
such prevailing party in the course of the parties’ dispute.
     16. Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event that the Company shall
hereafter effect a reorganization, consolidation or merger or in the event the
Company transfers all or substantially all of its properties or assets. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.
     17. Severability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

-10-



--------------------------------------------------------------------------------



 



     18. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     19. Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, when delivered by courier at the Executive’s
last known address on the books of the Company, or three business days following
deposit in the United States mail, postage prepaid, registered or certified, and
addressed to the Executive at his last known address on the books of the Company
or, in the case of the Company, at its principal place of business, attention of
the Chairman of the Board, or to such other address as either party may specify
by notice to the other actually received.
     20. Entire Agreement. This Agreement and the other plans and documents
specifically referred to herein constitute the entire agreement between the
parties regarding the subject matter of this Agreement and such other plans and
documents and supersede all prior communications, agreements and understandings,
written or oral, with respect to such subject matter.
     21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and any authorized representative of the
Company.
     22. Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.
     23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
     24. Governing Law. This contract and shall be construed and enforced under
and be governed in all respects by the laws of Texas, without regard to the
conflict of laws principles thereof.
     IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument
by the Company, by its duly authorized representative, and by the Executive, as
of the date first above written.

              THE EXECUTIVE:   UNITED SURGICAL PARTNERS         INTERNATIONAL,
INC.    
 
           
/s/ Philip A. Spencer
 
  By:   /s/ William H. Wilcox
 
President and Chief Executive Officer    

-11-



--------------------------------------------------------------------------------



 



Attachment A
Release of Claims
     FOR AND IN CONSIDERATION OF the special payments and benefits to be
provided in connection with the termination of my employment in accordance with
the terms of the Employment Agreement between me and UNITED SURGICAL PARTNERS
INTERNATIONAL, INC., a Delaware corporation (the “Company”), dated as of April
_____, 2009 (the “Employment Agreement”), I, on my own behalf and on behalf of
my personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees and all others connected with me,
hereby release and forever discharge, the Company, its Subsidiaries and
Affiliates and all of their respective past and present officers, directors,
stockholders, members, partners, managers, controlling persons, employees,
agents, representatives, successors and assigns and all others connected with
any of them (all collectively, the “Released”), both individually and in their
official capacities, from any and all rights, liabilities, claims, demands and
causes of action of any type (all collectively “Claims”) which I have had in the
past, now have, or might now have, through the date of my signing of this
Release of Claims, in any way resulting from, arising out of or connected with
my employment or its termination or pursuant to any federal, state, foreign or
local employment law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed pursuant to
the Employment Agreement, each as amended from time to time); provided, however,
that the foregoing release shall not apply to any right or benefit provided for
in Section 6 of the Employment Agreement or any other provisions of the
Employment Agreement that survive the termination of my employment, as provided
for in the Employment Agreement. Capitalized terms used in this Release of
Claims that are defined in the Employment Agreement are used herein with the
meanings so defined.
     In signing this Release of Claims, I acknowledge that I have had at least
twenty-one (21) days from the date of notice of termination of my employment to
consider the terms of this Release of Claims and that such time has been
sufficient; that I am encouraged by the Company to seek the advice of an
attorney prior to signing this Release of Claims; and that I am signing this
Release of Claims voluntarily and with a full understanding of its terms.
     I understand that I may revoke this Release of Claims at any time within
seven (7) days of the date of my signing by written notice to the Company and
that this Release of Claims will take effect only upon the expiration of such
seven-day revocation period and only if I have not timely revoked it.
     Intending to be legally bound, I have signed this Release of Claims under
seal as of the date written below.

         
Signature:
       
 
 
 
Philip A. Spencer    

Date:                     

-12-